Case 1-1y-44200-e€SS DOCL FileaO/s//ili/ly centered Of/LLliLy Lfisoiso

Fill in this information to identify the case:

United States Bankruptcy Court for the:

Eastern District of

| Case number (if known):

(State)

New York

Chapter MH

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy

(J Check if this is an

amended filing

04/19

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, instructions for Bankruptcy Forms for Non-individuals, is available.

1. Debtor’s name

5507 Associates LLC

 

 

2. All other names debtor used
in the fast 8 years

Include any assumed names,
trade names, and doing business
as names

 

 

 

 

 

 

 

3. Debtor’s federal Employer
Identification Number (EIN)

4. Debtor’s address

Principal place of business

5507 5th Avenue

Mailing address, if different from principal place
of business

 

 

 

 

 

 

Number Street Number Street
P.O. Box
Brooklyn New York 11220
City State ZIP Code City State ZIP Code

Kings County

 

Location of principal assets, if different from
principal place of business

 

 

 

 

 

 

County
Number Street
City State ZIP Code
5. Debtor’s website (URL)
6. Type of debtor &) Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
(0 Partnership (excluding LLP)
(J Other. Specify:
Official Form 201 Voluntary Petition for Non-individuals Filing for Bankruptcy page 1
Case 1-1y-44200-e€SS DOCL FileaO/s//ili/ly centered Of/LLliLy Lfisoiso

Debtor 5507 Associates LLC Case number (if known)

Name

 

A. Check one:
7. Describe debtor’s business

C) Health Care Business (as defined in 11 U.S.C. § 101(27A))
Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
) Railroad (as defined in 11 U.S.C. § 101(44))

(J Stockbroker (as defined in 11 U.S.C. § 101(53A))

CJ Commodity Broker (as defined in 11 U.S.C. § 101(6))

C] Clearing Bank (as defined in 11 U.S.C. § 781(3))

C] None of the above

 

B. Check all that apply:

) Tax-exempt entity (as described in 26 U.S.C. § 501)

(J Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
§ 80a-3)

LJ) investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

 

C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
http:/Awww.uscourts.gov/four-digit-national-association-naics-codes .

 

s. Under which chapter of the Check one:
Bankruptcy Code is the gO
debtor filing? Chapter 7
C] Chapter 9

Chapter 11. Check all that apply:

OQ) Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
4/01/22 and every 3 years after that).

LI The debtor is a small business debtor as defined in 11 U.S.C. § 1014(61D). If the
debtor is a smal! business debtor, attach the most recent balance sheet, statement
of operations, cash-flow statement, and federal income tax return or if all of these
documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

Qa plan is being filed with this petition.

QO Acceptances of the plan were solicited prepetition from one or more classes of
creditors, in accordance with 11 U.S.C. § 1126(b).

L) The debtor is required to file periodic reports (for example, 10K and 10Q) with the
Securities and Exchange Commission according to § 13 or 15(d) of the Securities
Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

C) The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
12b-2,

C] Chapter 12

 

 

9. Were prior bankruptcy cases No
filed by or against the debtor
within the last 8 years? C) Yes. District When Case number
MM/ DD /YYYY

If more than 2 cases, attach a a
separate list. District Cen Case number

MM/ DD/YYYY

 

 

10. Are any bankruptcy cases CJ No

 

pending or being filed by a . oe
business partner oran Yes. Debtor See Rider 1 Relationship Co-Mortgagor/A ffiliate
affiliate of the debtor? District Eastern District of New York When 07/11/2019

 

List all cases. If more than 14, MM / DD /YYYY

attach a separate list. Case number, if known

 

 

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2
Case 1-1y-44200-eESS DOCLl FileaO/s/ili/ly centered Of/LLiLy Lfisoiso

Debtor 5507 Associates LLC Case number (if known)

Name

11. Why is the case filed in this Check all that apply:

district? . . —_ ; — Co
&] Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days

immediately preceding the date of this petition or for a longer part of such 180 days than in any other
district.

L] A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or have No

possession of any real C) Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
property or personal property

that needs immediate Why does the property need immediate attention? (Check ail that apply.)

attention?

it poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.

What is the hazard?

 

[A] it needs to be physically secured or protected from the weather.

(J it includes perishable goods or assets that could quickly deteriorate or lose value without
attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
assets or other options).

CJ Other

 

Where is the property?

 

Number Street

 

 

City State ZIP Code

Is the property insured?
No

[) Yes. insurance agency United Risk Management

 

Contact name

 

(718) 387 - 3031

 

 

Phone
| Statistical and administrative information
13. Debtor’s estimation of Check one:
available funds Funds will be available for distribution to unsecured creditors.

L) After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

 

 

; 1-49 C1 1,000-5,000 CJ 25,001-50,000
14. Estimated number of Q 50-99 Q) 5,001-10,000 Q) 50,001-100,000
creditors CQ) 100-199 (2 10,001-25,000 C) More than 100,000
CJ 200-999
; C4) $0-$50,000 $1,000,001-$10 million O $500,000,001-$1 billion
15. Estimated assets C) $50,001-$100,000 (2 $10,000,001-$50 million O) $1,000,000,001-$10 billion
() $100,001-$500,000 © $50,000,001-$100 million (4) $10,000,000,001-$50 billion
QO $500,001-$1 million (2 $100,000,001-$500 million ©) More than $50 billion

 

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 3
Case 1-1y-44200-e€SS DOCL FileaO/s//ili/ly centered Of/LLliLy Lfisoiso

5507 Associates LLC

Name

Debtor

 

C) $0-$50,000

C} $50,001-$100,000
LI $100,001-$500,000
C) $500,001-$1 million

16. Estimated liabilities

Case number (if known)

8) $1,000,001-$10 million

L] $10,000,001-$50 million
LI $50,000,001-$100 million
LJ $100,000,001-$500 million

CJ $500,000,001-$1 billion

C} $1,000,000,001-$40 billion
Q) $40,000,000,001-$50 billion
C) More than $50 billion

 

ei Request for Relief, Declaration, and Signatures

 

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571

17. Declaration and signature of
authorized representative of

debtor petition.

a The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this

| have been authorized to file this petition on behalf of the debtor.

m | have examined the information in this petition and have a reasonable belief that the information is true and

correct.

| declare under penalty of perjury that the foregoing is true and correct.

07/11/2019

Executed on
MM /DD/YYYY

Signature of authorized representative of debtor

Chu H. Kwon

Printed name

 

Title Managing Member

 

a ~ ad
18. Signature of attorney x (It 4 oft Ww

Signature of attorney for debtor

Charles E. Simpson, Esq.

Printed name

Windels Marx Lane & Mittendorf, LLP

 

07/11/2019

MM /DD /YYYY

Date

 

Firm name
156 West 56th Street

 

Number Street
New York

NY 10019

 

City
(212) 237-1070

Contact phone

 

1614544

State ZIP Code

csimpson@windelsmarx.com

 

Email address

NY

 

Bar number

Official Form 201

State

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 4
Case 1-1y-44200-e€SS DOCL FileaO/s//ili/ly centered Of/LLliLy Lfisoiso

Debtor 5507 Associates LLC

Rider 1 to Voluntary Petition
A. Co-Mortgagor/A ffiliate Filings

On the date hereof, each of the Co-Mortgagors/Affiliated Entities listed below, including the
Debtor in this chapter 11 case (collectively, the “Debtors”), filed a Voluntary Petition in this Court for
relief under chapter 11 of Title 11 of the Unites States Code.

4811 Associates LLC

5505 Associates LLC

{11717253:1}
Case 1-1y-44200-e€SS DOC FileaO/s//ii/ly centered O//LLiLy Lfisoiso

OFFICER’S CERTIFICATE
5507 ASSOCIATES LLC
July 11, 2019
- The undersigned, Chu H. Kwon, Managing Member of 5507 Associates LLC, a New York LLC
(the “Company”) hereby certifies on behalf of the Company, as the Managing Member of the Company,
and not in any individual capacity, as follows:
1. Iam qualified and appointed Managing Member of the Company, and, as such, am familiar with
the facts herein certified, and I am duly authorized to certify the same on behalf of the Company.
2. Attached hereto is a true and complete copy of the resolutions of the Board of the Company.
3. Such resolutions have not been amended, altered, annulled, rescinded or revoked in any manner
and are in full force and effect as of the date hereof.

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the 11th day of

July, 2019

 

cd /

Name: Chu H. Kwon
Title: Managing Member

{11717256:1}
Case 1-1y-44200-e€SS DOC FileaO//ili/ly centered Of/LLiLy Lfisoiso

RESOLUTIONS OF
5507 ASSOCIATES LLC (a New York Limited Liability Company)
July 11, 2019

5507 Associates LLC, a New York Limited Liability Company (the “Company”), does hereby
adopt the following resolutions:

Background

WHEREAS, the board of directors (the “Board’”) has evaluated the Company’s alternative in
connection with a possible restructuring and, after due consideration taking into account the information
available to it at this time, and after consultation with the Company’s management and legal, financial,
and other advisors, and in the exercise of its reasonable business judgment the Board has determined that
it is in the best in the best interest of the Company, its stakeholders, and its creditors to file a voluntary
petition for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)and
undertake the other actions approved by these Resolutions.

Company Resolutions

Chapter 11 Filing

IT IS RESOLVED that the Board has declared, and it hereby does declare, that it is in the best
interest of the Company and its stakeholders that the Company seek relief under Chapter 11 of the
Bankruptcy Code; and it is

FURTHER RESOLVED that the Company shall be, and hereby is, authorized to file a voluntary
petition (the “Petition”) for relief under chapter 11 of the Bankruptcy Code (the “Chapter 11 Case”) in the
Bankruptcy Court for the Eastern District of New York (the “Bankruptcy Court”) and perform any and all
such acts as are reasonable, advisable, expedient, convenient, proper or necessary to effectuate the
purpose and intent of the foregoing; and it is

 

FURTHER RESOLVED that the Managing Member, hereby is authorized, and directed, in the
name and on behalf of the Company, to: (a) execute, acknowledge, deliver, and verify, the Petition and all
other ancillary documents, and cause the Petition to be filed with the Bankruptcy Court and make or cause
to be made prior to execution thereof of any modifications to the Petition or ancillary documents, in his
discretion, deems necessary, desirable or appropriate to carry out the intent and accomplish the purpose of
these resolutions; (b) execute, acknowledge, deliver, verify and file or cause to be filed all petitions,
schedules, statements, lists, motions, applications and other papers or documents necessary or desirable in
connection with the foregoing and the administration of the Company’s Chapter 11 Case; (c) execute,
acknowledge, deliver and verify any and all other documents necessary, desirable or appropriate in
connection therewith and to administer the Company’s Chapter 11 Case in such form or forms as may be
deemed necessary or advisable and in order to effectuate the purpose and intent of the foregoing
resolutions; and (d) engage any professionals, including attorneys, accountants, financial advisors,
investment bankers, actuaries, consultants, liquidators, or brokers he deems necessary, desirable or
appropriate to accomplish the purpose of these resolutions; that his authority to act under these resolutions

{11717261:1}
Case 1-1y-44200-e€SS DOC FileaO/s//ii/ly centered Of/LLily Lfisoiso

shall be conclusively evidenced by his so acting; and that any and all such actions heretofore taken on
behalf of the Company in such respects contemplated hereby are hereby ratified, approved and confirmed
as the act and deed of the Company.

Retention of Professionals

IT IS RESOLVED that the engagement by the Company of Windels Marx Lane & Mittendorf,
LLP as restructuring counsel is hereby ratified, adopted and approved in all respect; and it is

FURTHER RESOLVED that any additional co-counsel or special or local counsel selected by the
Company, shall be, and hereby, is authorized, empowered, and direct to represent the Company, as debtor
and debtor in possession, in connection with the Chapter 11 Case commenced by or against it under the
Bankruptcy Code.

Additional Resolutions

IT IS RESOLVED that all acts lawfully done or actions lawfully taken by the Managing Member
of the Company, or any professionals engaged by the Company in connection with the Chapter 11 Case
or any proceedings related thereto, or any matter related thereto, be, and herby are, adopted, ratified,
confirmed and approved in all respects as the acts and deeds of the Company; and it is

FURTHER RESOLVED that the Managing Member shall be, and hereby, is authorized, directed
and empowered, in the name and on behalf of the Company, as debtor and debtor in possession, to
negotiate, execute, delivery, and perform, or cause to be negotiated, executed, delivered, and performed,
on behalf of, and take such actions and execute, acknowledge, delivery and verify such agreements,
certificates, instruments, guaranties, notices and any and all other documents as any proper officer of the
Company may deem necessary or appropriate to facilitate the transactions contemplated by the foregoing
resolutions, as may be deemed necessary, desirable or appropriate.

{11717264:1}
Case 1-1y-44200-e€SS DOCL FileaO/s//ili/ly centered Of/LLliLy Lfisoiso

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In re:

Chapter 11
5507 ASSOCIATES LLC,

Case No.

Debtor.

 

 

CORPORATE OWNERSHIP STATEMENT
Chu H. Kwon, hereby certifies the following to be true subject to penalties of perjury:

1. I am the Managing Member of the above-captioned Debtor, 5507 Associates LLC
(the “Debtor’’).

2. The Debtor is not a public held corporation or other publicly held entity.
3. The Debtor is a New York Limited Liability Company.

4, None of the Debtor’s equity is held by a publicly held corporation or other
publicly held entity.

5. I submit this Statement based upon my personal knowledge and the books and
records of the Debtor.

Dated: New York, New York
July 11, 2019

5507 ASSOCIATES LLC

By: LA. a. LL

Name: Chu H. Kwon
Title: Manager

 

{11717262:1}
